 


109 HR 3802 IH: Hurricane Katrina Surviving Spouse Student Loan Relief Act
U.S. House of Representatives
2005-09-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3802 
IN THE HOUSE OF REPRESENTATIVES 
 
September 15, 2005 
Mrs. McCarthy (for herself, Mr. George Miller of California, Mr. Pascrell, Ms. Linda T. Sánchez of California, Mr. Israel, Mr. Bishop of New York, Mr. Miller of North Carolina, Ms. Schwartz of Pennsylvania, Mr. Brady of Pennsylvania, Mr. Watt, Mr. Payne, Mr. Jefferson, Mr. Hinojosa, Mr. Davis of Illinois, Mr. Kildee, and Mr. Owens) introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To provide student loan forgiveness to the surviving spouses and parents of the victims of Hurricane Katrina. 
 
 
1.Short titleThis Act may be cited as the Hurricane Katrina Surviving Spouse Student Loan Relief Act.  
2.Cancellation of student loan indebtedness for spouses and parents 
(a)DefinitionsFor purposes of this section: 
(1)Eligible victimThe term eligible victim means an individual who died (or dies) or became (or becomes) permanently and totally disabled due to injuries caused by Hurricane Katrina, or caused by the flood or other consequences of Hurricane Katrina, as determined in accordance with regulations prescribed by the Secretary. 
(2)Eligible spouseThe term eligible spouse means the spouse of an eligible victim. 
(3)Eligible parentThe term eligible parent means an individual who is the parent of an eligible victim and who is the borrower of a Federal PLUS loan under section 428B, or a Federal Direct PLUS loan under part D of title IV, of the Higher Education Act of 1965, that was obtained and used for the cost of attendance of such eligible victim. Such an individual is an eligible parent for purposes of this Act only with repect to the amounts owed on such loan. 
(4)SecretaryThe term Secretary means the Secretary of Education. 
(5)Federal student loanThe term Federal student loan means any loan made, insured, or guaranteed under part B, D, or E of title IV of the Higher Education Act of 1965. 
(b)In generalThe Secretary shall provide for the discharge or cancellation of the Federal student loan indebtedness of an eligible spouse or an eligible parent in the same manner that the Federal student loan indebtedness of an eligible victim is required to be discharged or canceled under sections 437(a), 455(a)(1), and 464(c)(1)(F) of the Higher Education Act of 1965 (20 U.S.C. 1087(a), 1087e(a)(1), 1087dd(c)(1)(F)), as the case may be. Such discharge or cancellation shall apply to the principal and accrued unpaid interest outstanding on the date of the injury causing the death or disability of the eligible victim. 
(c)Facilitation of claimsThe Secretary shall— 
(1)by regulation, establish procedures for the filing of applications for discharge or cancellation under this section, which regulations shall be prescribed and published within 30 days after the date of enactment of this Act and without regard to the requirements of section 553 of title 5, United States Code; and 
(2)take such actions as may be necessary to publicize the availability of discharge or cancellation of Federal student loan indebtedness for eligible spouses and eligible parents under this section. 
(d)Availability of funds for paymentsFunds available for the purposes of making payments to lenders in accordance with section 437(a) for the discharge of indebtedness of eligible victims shall be available for making payments under section 437(a) to the spouses and parents of such individuals as required by this section. 
(e)No delay in regulationsSections 482(c) and 492 of the Higher Education Act of 1965 (20 U.S.C. 1089(c), 1098a) shall not apply to the regulations required by this section. 
 
